          Case 21-60705         Doc 6      Filed 06/21/21 Entered 06/21/21 11:52:01                     Desc Main
                                              Document    Page 1 of 2




    SIGNED THIS 21st day of June, 2021


    THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
    PLEASE SEE DOCKET FOR ENTRY DATE.




                                        UNITED STATES BANKRUPTCY COURT
                                      FOR THE WESTERN DISTRICT OF VIRGINIA

     IN RE: Tina Yantz                                                   CHAPTER 13

                                                                         CASE #      21-60705

                                                          ORDE R

            The above-captioned matter is deficient in the following area(s):

      ✔     The petition was filed without the following required bankruptcy form(s). Official Forms specific for
            individuals or Official Forms for non-individuals (check appropriate form(s)).

             ✔    Schedule A/B (Form 106A/B or 206A/B)
             ✔    Schedule C (Form 106C)
             ✔    Schedule D (Form 106D or 206D)
             ✔    Schedule E/F (Form 106E/F or 206E/F)
             ✔    Schedule G (Form 106G or 206G)
             ✔    Schedule H (Form 106H or 206H)
             ✔    Schedule I (Form 106I)
             ✔    Schedule J (Form 106J)
                  Schedule J-2 (Form 106J-2)

             ✔    A Summary of Your Assets and Liabilities and Certain Statistical Information (Form 106Sum or
                  Form 206Sum)
             ✔    Declaration About an Individual Debtor's Schedules/Declaration Under Penalty of Perjury for
                  Non-Individual Debtors (Form 106Dec or 202)
             ✔    Statement of Financial Affairs (Form 107 or 207)
             ✔    Disclosure of Compensation of Attorneys for Debtors


            Page 9 of the petition (Form 101) has not been completed.

      ✔     The petition was filed without the Statement of Current Monthly Income (Form 122A-1 or 122C-1)



14daydef_033121                                          Page 1 of 2
         Case 21-60705          Doc 6       Filed 06/21/21 Entered 06/21/21 11:52:01                        Desc Main
                                               Document    Page 2 of 2

     ✔     The Chapter 13 petition was filed without a Chapter 13 Plan

           The petition was filed without a certification that the Debtor(s) has received an approved credit counseling briefing
           in the 180 day period ending on the date of filing of the petition or a certification of exigent circumstances.

           Debtor(s) did not receive a credit counseling briefing because of   incapacity,      disability, or  on active duty in
           a military combat zone. Debtor(s) must file a motion for waiver of credit counseling with the court.

           It is accordingly


                                                             ORDERED

    that failure to cure said deficiency(ies) within fourteen (14) days from the date the petition was originally filed, or to file a
    pleading within such time requesting a hearing upon such asserted deficiency(ies), may result in dismissal of the case, or
    sanctions being imposed, or such other remedy as the Court deems appropriate, without further notice or hearing.

    Service of a copy of this Order shall be made to debtor(s) and counsel for debtor(s); trustee; and other parties
    as may be appropriate.


                                                     **END OF ORDER**




14daydef_033121                                            Page 2 of 2
